Title: Statement of Expenses Incurred by Alexander Hamilton and Egbert Benson in Attending the Annapolis Convention, [8 May 1787]
From: Hamilton, Alexander
To: 


[New York, May 8, 1787]
The People of the State of New York
To Egbert and Alexander Hamilton Drs.


For our expences in attending the Convention at Annapolis in September last £113 . . 1.4
including the journey thither and back


New York to Wit. Egbert Benson and Alexander Hamilton severally make oath and first the said Egbert Benson saith that of the above mentioned sum he did disburse Thirty six pounds three shillings and four pence and the said Alexander Hamilton saith that he did disburse seventy six pounds and Eighteen shillings being the residue thereof.



Egbt: Benson
Alexander Hamilton
Sworn this 8th day of May 1787 before meRichd. Varick Recorder
 